                                                                                                                                                                                                 
EXHIBIT 10ZZ

 

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

 

 

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “First Amendment”) is made and entered into as of the 30th
day of September, 2008, by and among by the selling parties identified on Seller
Information Schedule attached as Schedule 1 to the Agreement (as that term is
defined below) each having an address at 4582 South Ulster Street Parkway, Suite
1100, Denver, Colorado 80237 (individually a “Seller” and collectively
“Sellers”), and JRK BIRCHMONT ADVISORS, LLC, a Delaware limited liability
company and JRK PROPERTY HOLDINGS, INC., a California corporation, each having a
principal address at 11766 Wilshire Boulevard, Suite 1450, Los Angeles,
California 90025 (collectively as “Purchaser”), or its permitted assignee or
assignees as provided in Section 14.4 of the Agreement, and is joined by AIMCO
PROPERTIES, L.P., a Delaware limited partnership (the “Guarantor”).

RECITALS

 

A.        Sellers and Purchaser are parties to that certain Agreement for
Purchase and Sale and Joint Escrow Instructions, dated September 29, 2008 (the
“Agreement”) pertaining to the purchase and sale of those certain real
properties located in Colorado, Georgia, Ohio, South Carolina and Virginia, more
particularly described on Exhibits A-1 through A-16 attached to the Agreement
(the “Properties”).  In connection with the Agreement, Guarantor guaranteed
certain payment obligations of the Sellers under the terms of the Agreement, as
set forth therein.

B.         Sellers and Purchaser intend to modify the Agreement in certain
respects, as more particularly set forth hereinafter.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Sellers and Purchaser hereby agree as follows:


1.                  CAPITALIZED TERMS.  ALL CAPITALIZED TERMS AND PHRASES USED
HEREIN BUT NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANINGS GIVEN TO THEM IN
THE AGREEMENT. 


2.                  AMENDMENT OF SELLER INFORMATION SCHEDULE.  THE SELLER
INFORMATION SCHEDULE, ATTACHED AS SCHEDULE 1 TO THE AGREEMENT, IS HEREBY AMENDED
AND SUPERCEDED BY THE REVISED SELLER INFORMATION SCHEDULE ATTACHED TO THIS FIRST
AMENDMENT AS SCHEDULE 1-A.  THE REVISED SELLER INFORMATION SCHEDULE REALLOCATES
THE BASE PURCHASE PRICES FOR THE PROPERTIES, AT THE PURCHASER’S REQUEST, UNDER
THE PROVISIONS OF SECTION 2.2.5 OF THE AGREEMENT.


3.                  COUNTERPARTS.  THIS FIRST AMENDMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AMENDMENT.  IT SHALL NOT BE NECESSARY
THAT EACH PARTY EXECUTE EACH COUNTERPART, OR THAT ANY ONE COUNTERPART BE
EXECUTED BY MORE THAN ONE PARTY, SO LONG AS EACH PARTY EXECUTES AT LEAST ONE
COUNTERPART.


4.                  RATIFICATION.  EXCEPT AS EXPRESSLY SET FORTH IN THIS FIRST
AMENDMENT, ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT SHALL REMAIN
UNMODIFIED, THE SAME BEING RATIFIED, CONFIRMED AND REPUBLISHED HEREBY.


5.                  GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO.

[SIGNATURES BEGIN ON FOLLOWING PAGE]


NOW, THEREFORE, the parties hereto have executed this First Amendment to
Agreement for Purchase and Sale and Joint Escrow Instructions as of the date
first set forth above.

Sellers:

 

GOVERNOR’S PARK APARTMENTS:

 

GOVERNORS PARK APARTMENTS VII LIMITED PARTNERSHIP, a South Carolina limited
partnership

 

By:     SHELTER VII GP LIMITED PARTNERSHIP, a South Carolina limited
partnership, its general partner

 

          By:     SHELTER REALTY VII           CORPORATION,a South
Carolina corporation,

           its general partner

 

 

          By: /s/Brian J. Bornhorst

          Name: Brian J. Bornhorst

          Title:  Vice President

 

VILLAGE GARDENS APARTMENTS:

 

SHELTER PROPERTIES VI LIMITED PARTNERSHIP, a South Carolina limited partnership

 

By:     SHELTER REALTY VI CORPORATION,

a South Carolina corporation,

its corporate general partner

 

 

          By: /s/Brian J. Bornhorst

          Name: Brian J. Bornhorst

          Title:  Vice President


 

COPPER MILL APARTMENTS:

 

COPPER MILL CPGF 22, L.P., a Delaware limited partnership

 

By:       CPGF 22 COPPER MILL GP, L.L.C.,

            a South Carolina limited liability company,

            its general partner

 

            By:    CENTURY PROPERTIES GROWTH FUND

                     XXII, A CALIFORNIA

                     LIMITED PARTNERSHIP,

                     a California limited partnership, its member

 

                     By:   FOX PARTNERS IV, a California                       
general partnership, its general partner

 

                             By:  FOX CAPITAL MANAGEMENT
                                    CORPORATION, a California
                                    corporation, its general partner

 

                  By: /s/Brian J. Bornhorst

                  Name: Brian J. Bornhorst

                            Title:  Vice President

 


SYCAMORE CREEK APARTMENTS:

 

SYCAMORE CREEK ASSOCIATES, L.P., a Delaware limited partnership

 

By:       MAE JMA, INC., a Delaware corporation,

            its managing general partner

 

  By: /s/Brian J. Bornhorst

  Name: Brian J. Bornhorst

            Title:  Vice President

             

 

 


 

BEXLEY HOUSE APARTMENTS:

 

BEXLEY HOUSE, L.P., a Delaware limited partnership

 

By:       BEXLEY HOUSE GP, L.L.C., a South Carolina             limited
liability company,

            its general partner

 

            By:       DAVIDSON INCOME REAL ESTATE,                         L.P.,
a Delaware limited partnership,

                        its member

 

                        By:       DAVIDSON DIVERSIFIED  
                                    PROPERTIES, INC., a Tennessee
                                    corporation, its managing general partner

 

              By: /s/Brian J. Bornhorst

              Name: Brian J. Bornhorst

                        Title:  Vice President


RUNAWAY BAY I APARTMENTS:

 

RUNAWAY BAY-OXFORD ASSOCIATES L.P., an Indiana limited partnership

 

By:       OAMCO XXI, L.P., a Delaware

            limited partnership, its managing general partner

 

            By:       OAMCO XXI, L.L.C., a Delaware limited
                        liability company, its general partner

 

                        By:       OXFORD REALTY FINANCIAL
                                    GROUP, INC., a Maryland     
                                    corporation, its managing member

 

              By: /s/Brian J. Bornhorst

              Name: Brian J. Bornhorst

                        Title:  Vice President

 

 


 

RUNAWAY BAY II APARTMENTS:

 

RUNAWAY BAY II-OXFORD ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited
partnership

 

By:       RUNAWAY BAY II CORPORATION, a Maryland

            corporation, its managing general partner

 

By: /s/Brian J. Bornhorst

Name: Brian J. Bornhorst

          Title:  Vice President

 

 


BIG WALNUT APARTMENTS:

 

 

BIG WALNUT, L.P., A Delaware limited partnership 

 

By:       DAVIDSON DIVERSIFIED PROPERTIES, INC.,             a Tennessee
corporation, its general partner

 

By: /s/Brian J. Bornhorst

Name: Brian J. Bornhorst

          Title:  Vice President

 

 

THE VILLAS AT LITTLE TURTLE APARTMENTS:

 

COLUMBUS III-OXFORD ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited
partnership

 

By:       OXFORD INVESTMENT CORPORATION, a             Maryland corporation, its
managing general partner

 

By: /s/Brian J. Bornhorst

Name: Brian J. Bornhorst

          Title:  Vice President

 

 

COOPER’S POINTE APARTMENTS:

 

COOPER'S POINTE CPGF 22, L.P., a Delaware limited partnership

 

By:   CPGF 22 COOPER'S POINTE GP, L.L.C.,

        a South Carolina limited liability company,

        its general partner

 

        By:   CENTURY PROPERTIES GROWTH FUND                 XXII, A CALIFORNIA

                LIMITED PARTNERSHIP, a California limited

                partnership, its member

 

                By:   FOX PARTNERS IV, a California general
                        partnership, its general partner

 

                        By:       FOX CAPITAL MANAGEMENT
                                    CORPORATION, a California
                                    corporation, its general partner

 

              By: /s/Brian J. Bornhorst

              Name: Brian J. Bornhorst

                        Title:  Vice President


HIBBEN FERRY I APARTMENTS:

 

HIBBEN FERRY I APARTMENT PARTNERS, L.P., a Delaware limited partnership

 

By:       AIMCO HOLDINGS, L.P., a Delaware

            limited partnership, its general partner

 

            By:       AIMCO HOLDINGS QRS, INC.,

                        a Delaware corporation, its general partner

 

          By: /s/Brian J. Bornhorst

          Name: Brian J. Bornhorst

                    Title:  Vice President

 


 

SPRINGHOUSE APARTMENTS:

 

CHARLESTON-OXFORD ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited partnership



By:       AIMCO/CHARLESTON, L.L.C., a Delaware

            limited liability company,

            its managing general partner

 

            By:       AIMCO PROPERTIES, L.P., a Delaware                        
limited partnership, its member

 

                        By:       AIMCO-GP, INC., a Delaware
                                    corporation, its general partner

 

              By: /s/Brian J. Bornhorst

              Name: Brian J. Bornhorst

                        Title:  Vice President


WEBB BRIDGE CROSSING APARTMENTS:

 

WINTHROP APARTMENT INVESTORS LIMITED PARTNERSHIP, a Maryland limited partnership

 

By:    WAI ASSOCIATES LIMITED PARTNERSHIP, a          Texas limited
partnership, its general partner

 

         By:  AIMCO/WAI ASSOCIATES GP, LLC, a                  Delaware limited
liability company,
               its general partner

 

               By:    AIMCO PROPERTIES, L.P., a Delaware                        
limited partnership, its member

 

                        By:       AIMCO-GP, INC., a Delaware
                                    corporation, its general partner

 

                          By: /s/Brian J. Bornhorst

                          Name: Brian J. Bornhorst

                                    Title:  Vice President


 

SCOTCH PINES EAST APARTMENTS:

 

CALMARK/FORT COLLINS, LTD.,

a California limited partnership

 

By:       CALMARK/FORT COLLINS, INC.,

            a California corporation,

            its corporate general partner

 

By: /s/Brian J. Bornhorst

Name: Brian J. Bornhorst

          Title:  Vice President                                          
                       

 

COURTNEY PARK APARTMENTS:

 

AMBASSADOR XI, L.P., a Delaware limited partnership

 

By:       AMBASSADOR XI, INC., a Delaware corporation,

            its general partner

 

By: /s/Brian J. Bornhorst

Name: Brian J. Bornhorst

          Title:  Vice President                                          
                       

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 


Purchaser:

 

JRK PROPERTY HOLDINGS, INC.,
a California corporation




By: /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

 

JRK BIRCHMONT ADVISORS LLC,
a Delaware limited liability company

 

By:   JRK Birchmont Capital Partners LLC,
a California limited liability company,
its Managing Member

 

By:   JRK Property Holdings, Inc.,
a California corporation,
its Manager

 

 

By: /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]


CONSENT AND JOINDER OF AIMCO PROPERTIES, L.P.

AIMCO Properties, L.P., a Delaware limited partnership and Guarantor of the
payment obligations of Sellers under the terms of the Agreement, hereby (a)
consents to the terms of the foregoing First Amendment, and (b) ratifies,
confirms, reaffirms, and acknowledges its obligations under the Agreement and
that certain Guaranty dated September 29, 2008 executed in connection with the
Agreement.

AIMCO PROPERTIES, L.P.
a Delaware limited partnership

By:       AIMCO-GP, Inc.,

            a Delaware corporation,

            its General Partner

 

 

            By: /s/Brian J. Bornhorst
            Name: Brian J. Bornhorst

            Its:  Vice President